DETAILED ACTION

This Office action is a reply to the amendment filed on 11/15/2021. Currently, claims 1, 5, 6, 8 and 10-20 are pending. Claims 2-4, 7 and 9 have been cancelled. No claims have been withdrawn. New claim 20 has been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 11/15/2021 and 12/7/2021 have been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 6, 11-13 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Immordino et al. (US 20160236444) (‘Immordino’) or, in the alternative, under 35 U.S.C. 103 as obvious over Immordino.

wherein the base material is in a plate shape (plate shape shown in Fig. 3), and a magnet is not attracted to the base material (magnet is not attracted to gypsum [0053]),
among the plurality of the magnetic materials, magnetic materials that are disposed on the front surface of the base material or on the back surface thereof, and that are adjacent to each other are disposed so as to abut each other (34A, 34B and 34C are disposed on the front surface 16 and are adjacent to each other and are disposed so as to abut each other; Fig. 3),
the base material is a gypsum board [0053], and
the interior building material is capable of receiving a blade of a cutter knife inserted between the magnetic materials that are adjacent to each other and abut each other and being cut by the cutter knife between the magnetic materials that are adjacent to each other and abut each other, without cutting the magnetic materials, by bending the interior building material so that the front surface or the back surface of the base material on which the plurality of the magnetic materials is disposed convexly curves (under the basic properties of materials of interior building material of Immordino including gypsum boards and magnetic materials, such as magnetic tape, magnetic receptive sheet, magnetic paint, magnetic coating or magnetic foil, the structure of Immordino is capable of performing the intended use “capable of” limitations as 
It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Huchison, 69 USPQ 138.
In the event that applicant disagrees that the magnetic materials and gypsum panels that form the interior building material by Immordino are capable of performing the claimed “capable of” intended use, the examiner takes the position that it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the interior building material being capable of receiving a blade of a cutter knife inserted between the magnetic materials that are adjacent to each other and abut each other and being cut by the cutter knife between the magnetic materials that are adjacent to each other and abut each other, without cutting the magnetic materials, by bending the interior building material so that the front surface or the back surface of the base material on which the plurality of the magnetic materials is disposed convexly curves, with the reasonable expectation of obtaining a desired shape and size of the interior building material (Immordino [0034]; [0044]). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, specifically the gypsum panel and the magnetic materials, using known methods with no change in their respective functions. Such a 
Claim 5, Immordino further teaches wherein the plurality of the magnetic materials in a sheet shape has a same shape among the plurality of the magnetic materials (Fig. 3), and the same shape is at least one shape selected from the group consisting of a square, a rectangle, a trapezoid, a triangle, a circle, and an ellipse (rectangle; Fig. 3).
Claim 6, Immordino teaches all the limitations of claim 5 as above, but is silent as to a length of two sides of the rectangle. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming two sides of the rectangle having a length in a range from 10 cm to 35 cm, with the reasonable expectation of further optimizing the surface to which a magnetic item may be attached, since, such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 11, Immordino further teaches wherein in the interior building material, a paper sheet is pasted on the plurality of the magnetic materials [0064].

Claim 17, Immordino further teaches wherein among the plurality of the magnetic materials, the magnetic materials that are adjacent to each other have a same shape and are distributed to be aligned to be in a same pattern in at least one direction over the front surface or the back surface, entirely or partially, on which the plurality of the 
Claim 18, Immordino further teaches wherein all of the two magnetic materials that are adjacent to each other are aligned in at least one direction (384A and 34C are aligned with edges thereof parallel to edge of the panel; Fig. 3).
Claim 19, Immordino teaches some of the plurality of magnetic materials having a same size (34A and 34C have a same size; Fig. 3), but is silent as to the embodiment of Fig. 3 having the plurality of the magnetic materials having the same size. However, the embodiment of Fig. 1A teaches the plurality of magnetic materials being a same size ([0044]; Fig. 1A). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the plurality of magnetic materials having a same size, with the reasonable expectation of accommodating various sizes and shapes of magnetic materials, since the embodiments of Figs. 1A and 3 were treated as obvious variants of one another, and since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Immordino et al. (US 20160236444) (‘Immordino’) as above and further in view of

	Claim 8, Immordino teaches all the limitations of claim 8 as above, but is silent as to a through hole in the plurality of magnetic materials. However, Roche teaches an
interior building material comprising a magnetic material (12 or 12A) comprising a
through hole (Figs. 1-4). Therefore, it would have been obvious to one of ordinary skill in
the art, at the time of filing, to try forming the plurality of the magnetic materials having a
through hole, with the reasonable expectation of attaching something through the
magnetic materials.
	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Immordino et al. (US 20160236444) (‘Immordino’) as above and further in view of
Suenaga (US 20090193629).
	Claim 10, Immordino further teaches wherein the interior building material has a holding strength while standing vertically [0072], but is silent as to the interior building material holding while standing vertically, one sheet of A4 plain paper placed between one magnetic material among the plurality of the magnetic materials and one magnet placed over the A4 plain paper and the one magnetic material, wherein the one magnet is in a disk shape, has a diameter of a magnet portion of 17 mm, and has a force of attraction of 3.5 N to an iron sheet having a thickness of 1 mm. However, Suenaga teaches a fastening apparatus comprising a sheet of A4 plain paper [0068] placed between one magnetic material and one magnet placed over the A4 plain paper and the one magnetic material [0068]. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try using A4 plain paper, with the reasonable expectation of utilizing readily available, known materials to attach a note or a memo to .
	Claims 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Immordino et al. (US 20160236444) (‘Immordino’) as above and further in view of Schroth (US 20030150190).
	Claim 14, Immordino further teaches wherein at least one of the plurality of the magnetic materials is an iron sheet or a steel sheet [0010], but is silent as to at least one surface selected from the group consisting of a front surface of the magnetic materials and a back surface thereof is rust-proof. However, Schroth teaches an interior building material comprising magnetic materials being an iron sheet or a steel sheet, and at least one surface selected from the group consisting of a front surface of the magnetic materials and a back surface thereof being rust-proof [0050]. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming at least one surface selected from the group consisting of a front surface of the magnetic materials and a back surface thereof being rust-proof, with the reasonable expectation of utilizing readily available, known materials and to further prevent corrosion of the interior building material.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" were held unpatentable over prior art .

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive.
Applicant’s arguments are respectfully drawn to the amended portions of the claims. The rejections in this instant Office action have been modified from the previous Office action to address the amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635